TECHNICAL REPORT ON THE PRAIRIE CREEK MINE NORTHWEST TERRITORIES CANADA Latitude 61° 33’ N Longitude 124° 48’ W Qualified Persons: David M.R. Stone, P.Eng. Stephen J. Godden, F.I.M.M.M., C.Eng. October 12, 2007 MINEFILL SERVICES, INC. P.O. Box 725, Bothell, Washington, USA 98041 Telephone: (425) 486-0992Fax: (425) 486-0882 MINEFILL SERVICES, INC. PRAIRIE CREEK MINE TABLE OF CONTENTS Contents 3 EXECUTIVE SUMMARY 1 3.1 Prairie Creek Mine 1 3.1.1 Production 1 3.1.2 Permitting 1 3.1.3 Access 2 3.1.4 Rights 2 3.2 Mineralization 3 3.3 Exploration Activity 3 3.4 Historical Resource Estimates 3 3.5 Current Resource Estimates 4 3.5.1 Assay Statistics 5 3.5.2 Mineralized Domain Boundaries 5 3.5.3 Variogram Modeling 6 3.5.4 Block Models 6 3.5.5 Specific Gravity 6 3.5.6 Mineral Resources 7 3.5.7 Resource Classification 7 3.6 Comments and Conclusions 9 3.7 Recommendations 10 4 INTRODUCTION 12 4.1 Prairie Creek Mine 12 4.2 This Technical Report 13 4.3 Qualified Persons 13 4.4 Site Visits by Authors 13 5 RELIANCE ON OTHER EXPERTS 13 5.1 Disclaimer 14 6 PROPERTY DESCRIPTION AND LOCATION 16 6.1 Property Location 16 6.2 Mineral Rights 6.3 Opportunities 19 6.4 Surface Rights 20 6.4.1 Interim Measures Agreement 21 6.4.2 Nahanni National Park Reserve 21 6.5 Environmental 21 6.5.1 Acid Rock Drainage 21 6.5.2 Metal Leaching 23 6.5.3 Mine Water Drainage 24 6.5.4 Endangered Species 26 6.5.5 Protected Areas 26 6.6 Permits and Licenses 27 6.6.1 Original Mine Permits and Licenses 27 6.6.2 Regulatory Authorities 27 6.6.3 Application Process 28 6.6.4 Current Permits and Licenses 29 6.6.5 Additional Road Licensing Requirements 30 6.6.6 Additional Operations’ Licensing Requirements 31 7 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 31 7.1 Topography, Vegetation and Elevation 31 7.2 Accessibility 31 7.3 Climate 34 7.4 Communications 34 7.5 Surface Infrastructure 34 7.5.1 Mine Buildings 34 7.5.2 Processing Plant 37 7.6 Underground Development 38 7.6.1 970 Metre Level 39 7.6.2 930 Metre Level 39 7.6.3 870 Metre Level 40 7.6.4 Decline Development 41 7.6.5 Zone 7 and 8 Development 42 7.7 Production Equipment 42 7.8 Tailings Impoundment 43 7.8.1 Capacity and Use 44 7.8.2 Condition 44 7.9 Utilities 44 7.10 Local Resources 45 7.11 Socio-Economic Impact 45 8 HISTORY 46 8.1 Activities and Ownership – 1928 to 1970 46 8.2 Activities and Ownership – 1971 to 1991 46 8.3 Ownership Post 1991 47 i MINEFILL SERVICES, INC. PRAIRIE CREEK MINE Contents continued… Page 8.4 Historical Resource Estimates to 1995 47 8.4.1 Kilborn Engineering Limited 48 8.4.2 Procan Exploration Company Limited 49 8.4.3 Cominco Engineering and Services Limited 49 8.4.4 Simons Mining Group 49 8.5 1998 Mineral Resource Estimates 49 8.5.1 Database 50 8.5.2 Methodology 50 8.5.3 Specific Gravity Data 51 8.5.4 Resource Classification 52 9 GEOLOGICAL SETTING 53 9.1 Regional Geology 53 9.2 Property Geology 53 9.2.1 Marginal Platform 55 9.2.2 Prairie Creek Block 55 9.2.3 Gate Mineral Claims 55 9.3 Main Zone Geology 56 10 DEPOSIT TYPE 58 11 MINERALIZATION 59 11.1 Vein Mineralization 59 11.2 Stockwork Mineralization 61 11.3 Stratabound Mineralization 61 11.4 Mississippi Valley Type Mineralization 62 12 EXPLORATION 62 12.1 Exploration Activity to 1991 62 12.2 Post-1991 Exploration Activity 62 12.2.1 1992 Exploration 62 12.2.2 1993 Exploration 63 12.2.3 1994/95 Exploration 63 12.2.4 1997 Exploration 63 ii MINEFILL SERVICES, INC. PRAIRIE CREEK MINE Contents continued…. Page 12.2.5 1999 Exploration 65 12.2.6 2001 Exploration 65 12.2.7 2004/05 Exploration 66 12.3 Current Exploration Program 67 12.3.1 2006 Exploration 67 12.3.2 2007 Exploration 70 13 DRILLING 72 13.1 Equipment 13.2 Setting and Drilling 73 13.3 Drillcore 74 13.4 Surveying 74 14 SAMPLING METHOD AND APPROACH 74 14.1 Underground Channel Sampling 74 14.2 Drillcore Logging 75 14.3 Drillcore Sampling 75 15 SAMPLE PREPARATION, ANALYSIS AND SECURITY 76 15.1 Chain of Custody 76 15.1.1 Underground Channel Samples 76 15.1.2 Drillcore Samples 76 15.1.3 Sample Sacks 77 15.1.4 Transport 77 15.1.4 Drillcore Storage 77 15.2 Assay Method 78 15.2.1 Sample Preparation 78 15.2.2 Assay Procedure 79 15.3 Assay Validation 79 15.3.1 Blanks 79 15.3.2 Duplicate Samples 79 15.3.1 Standard Samples 79 15.3.2 Laboratory Procedures 80 15.4 Specific Gravity Data 80 15.4.1 Measurements 82 15.4.2 Data Analysis 82 16 DATA VERIFICATION 85 16.1 Historical Drillcore Data 85 16.2 Post-1991 Data 85 iii MINEFILL SERVICES, INC. PRAIRIE CREEK MINE Contents continued…. Page 17 ADJACENT PROPERTIES 86 18 MINERAL PROCESSING AND METALLURGICAL TESTING 86 18.1 Early Metallurgical Studies 86 18.1.2 Concentrate Quality 88 18.2 Scoping Study Investigations 88 18.2.1 Pre-Conditioning 88 18.2.2 Flotation Testwork 89 18.3 Current Metallurgical Studies 89 18.3.1 Overview 89 18.3.2 Study Approach 91 18.3.3 Heavy Liquid Separation 92 18.3.4 Grind Size and Bond Work Index 94 18.3.5 Flotation Testwork 94 18.3.6 Chemical Analysis of Concentrates 96 18.3.7 Beneficiation Process 96 18.3.8 Reagent Scheme 98 19 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 99 19.1 Assay Statistics 99 19.1.1 Silver Statistics 99 19.1.2 Copper Statistics 102 19.1.3 Lead Statistics 104 19.1.4 Zinc Statistics 106 19.2 Mineralized Domain Boundaries 109 19.3 Variogram Modeling 111 19.3.1 Main Quartz Vein Variography 111 19.3.2 Stockwork Variography 113 19.3.3 Stratabound Variography 113 19.4 Block Models115 19.4.1 Silver Block Models 116 19.4.2 Copper Block Models 118 19.4.3 Lead Block Models 119 19.4.4 Zinc Block Models 121 19.4.5 Specific Gravity 124 19.5 Mineral Resources 124 19.5.1 Scope 125 19.5.2 Resource Classification 125 20 OTHER RELEVANT DATA AND INFORMATION 127 iv MINEFILL SERVICES, INC. PRAIRIE CREEK MINE Contents continued…. Page 21 INTERPRETATION AND CONCLUSIONS 127 21.1 A Feasibility Study 128 21.2 Production Benefits 128 22 RECOMMENDATIONS 129 23 REFERENCES 131 24 DATE AND SIGNATURE PAGE 135 v MINEFILL SERVICES, INC. PRAIRIE CREEK MINE LIST of TABLES Table Page Table 3.1 Summary of MineFill’s September 2007, Main Zone Mineral Resource Estimations (CIMM, 2000), by Resource Category 4 Table 3.2 Summary of MineFill’s September 2007, Main Zone Mineral Resource Estimations (CIMM, 2000) 7 Table 6.1 Summary of the Company’s 100 Percent Owned Leases and Claims 18 Table 8.1 Summary of Historical Mineral Resource and Reserve Estimates, Main Zone Mineralization, Prairie Creek Mine 48 Table 8.2 Summary of Historical Mineral Reserve Estimates, Zones 7 and 8 Mineralization, Prairie Creek Mine 49 Table 8.3 Summary of MRDI’s January 1998 Mineral Resource Estimate for Main Zone Mineralization, Prairie Creek Mine 50 Table 8.4 Summary of Numerical Functions Used by MRDI Canada to Estimate Specific Gravities for Main Zone Mineralized Material 51 Table 9.1 Summary of the Prairie Creek Stratigraphy 58 Table 12.1 Summary of the 1997 Underground Channel sample Assay and Check Assay Results 64 Table 12.2 Summary of Significant Main Quartz Vein Intersections, 2001 Drilling Surface Program 66 Table 12.3 Summary of Significant Main Quartz Vein Intersections, 2004 Surface Drilling Program 67 Table 12.4 Summary of Significant Vein Intersections, Zone 8 Drillholes, 2006 Surface Drilling Program 68 Table 12.5 Summary of Significant Intersections, 2006 Main Zone Underground Drillholes, Phase I Drilling Program, Prairie Creek Mine 68 Table 12.6 Summary of Wall Channel Sample Assay Results, Main Quartz Vein Intersection, Crosscut 870-07, 870 mL, Prairie Creek Mine 69 vi MINEFILL SERVICES, INC. PRAIRIE CREEK MINE List of Tables continued…. Page Table 12.7 Summary of Excavation Round Assay Results, Main Quartz Vein Intersection, Crosscut 870-07, 870 mL, Prairie Creek Mine 70 Table 12.8 Summary of Significant Intersections, 2007 Main Zone Underground Drillholes, Phase 1 Drilling, Prairie Creek Mine 71 Table 13.1 Summary of Diamond Drilling Completed at Prairie Creek Mine, by Mineralized Zone 72 Table 15.1 Summary of Pulp Sample Assay and SG Results, Main Zone Stratabound Material, Prairie Creek Mine 81 Table 16.1 Summary of Results, MineFill’s July 2007 Data Verification Program 85 Table 18.1 Summary of the Assay Headgrades of the Phase 1 to Phase 3, Main Zone Metallurgical Samples, Prairie Creek Mine 91 Table 18.2 Summary of the Assay Headgrades of the Phase 4, Main Zone Metallurgical Samples, Prairie Creek Mine 92 Table 18.3 Summary of Heavy Liquid Separation (SG 2.8) Test Results on Phase 3 Main Quartz Vein Bulk Samples, Using a 150 Kilogram Feed 93 Table 18.4 Summary of Heavy Liquid Separation (SG 2.8) Test Results on Phase 4 Main Zone Composites, Using a 150 Kilogram Feed 93 Table 18.5 Summary of Grindability Test Results, Phase 4 Composites, Main Zone Mineralized Material, Prairie Creek Mine 94 Table 18.6 Summary of Phase 4 Metallurgical Flotation Test Results, Main Zone Composites, Prairie Creek Mine 95 Table 18.7 Summary of Smelter Impurity Analyses of the Concentrates from the Phase 4 Master Composite (Locked Cycle Test 30), Prairie Creek Mine 96 . vii List of Tables continued…. Page Table 18.8 Phase 4 Optimized Reagent Scheme for the Beneficiation of Prairie Creek, Main Zone Mineralized Material 98 Table 19.1 Statistics for Silver Composites – Main Quartz Vein Material 100 Table 19.2 Statistics for Silver Composites – Main Zone Stockwork Material 100 Table 19.3 Statistics for Silver Composites – Main Zone Stratabound Material 101 Table 19.4 Statistics for Copper Composites – Main Quartz Vein Material 103 Table 19.5 Statistics for Copper Composites – Main Zone Stockwork Material 103 Table 19.6 Statistics for Copper Composites – Main Zone Stratabound Material 103 Table 19.7 Statistics for Lead Composites – Main Quartz Vein Material 104 Table 19.8 Statistics for Lead Composites – Main Zone Stockwork Material 105 Table 19.9 Statistics for Lead Composites – Main Zone Stratabound Material 106 Table 19.10 Statistics for Zinc Composites – Main Quartz Vein Material 107 Table 19.11 Statistics for Zinc Composites – Main Zone Stockwork Material 107 Table 19.12 Statistics for Zinc Composites – Main Zone Stratabound Material 108 Table 19.13 Summary of Main Quartz Vein Plus Stockwork Block Model Parameters 115 Table 19.14 Summary of Main Zone Stratabound Block Model Parameters 115 Table 19.15 Silver Search Parameters for the Main Quartz Vein Plus Stockwork Block Model 116 Table 19.16 Silver Search Parameters for the Main Zone Stratabound Block Model 116 Table 19.17 Comparison of Main Quartz Vein Silver Blocks and Composite Statistics 117 . viii List of Tables continued…. Page Table 19.18 Comparison of Main Zone Stockwork Silver Blocks and Composite Statistics 117 Table 19.19 Comparison of Main Zone Stratabound Silver Blocks and Composite Statistics 117 Table 19.20 Copper Search Parameters for the Main Quartz Vein Plus Stockwork Block Model 118 Table 19.21 Comparison of Main Quartz Vein Copper Blocks and Composite Statistics 118 Table 19.22 Comparison of Main Zone Stockwork Copper Blocks and Composite Statistics 119 Table 19.23 Lead Search Parameters for the Main Quartz Vein Plus Stockwork Block Model 119 Table 19.24 Lead Search Parameters for the Main Zone Stratabound Block Model 120 Table 19.25 Comparison of Main Quartz Vein Lead Blocks and Composite Statistics 120 Table 19.26 Comparison of Main Zone Stockwork Lead Blocks and Composite Statistics 121 Table 19.27 Comparison of Main Zone Stratabound Lead Blocks and Composite Statistics 121 Table 19.28 Zinc Search Parameters for the Main Quartz Vein Plus Stockwork Block Model 122 Table 19.29 Zinc Search Parameters for the Main Zone Stratabound Block Model 122 Table 19.30 Comparison of Main Quartz Vein Zinc Blocks and Composite Statistics 123 Table 19.31 Comparison of Main Zone Stockwork Zinc Blocks and Composite Statistics 123 Table 19.32 Comparison of Main Zone Stratabound Zinc Blocks and Composite Statistics 123 Table 19.33 Summary of Statistics for SG Composites, Main Zone Mineralization 124 Table 19.34 Summary of MineFill’s September 2007, Main Zone Mineral Resource Estimations (CIMM, 2000) 124 Table 19.35 Summary of MineFill’s September 2007, Main Zone Mineral Resource Estimations (CIMM, 2000), by Resource Category 126 ix . LIST of FIGURES Figure Page Figure 3.1 The Prairie Creek Mine Site 1 Figure 3.2 Solid Models of Main Zone Mineralization, Looking West 5 Figure 3.3 Solid Models of Main Zone Mineralization, Looking Vertically Downwards 5 Figure 3.4 Distribution of Main Quartz Vein Resources, by Resource Classification 8 Figure 3.5 Distribution of Stratabound Resources, by Resource Classification 8 Figure 6.1 A General Location Plan 17 Figure 6.2 An Aerial View of the Prairie Creek Mine Site, with the Unused Tailings Dam in the Background and Prairie Creek to the Left 17 Figure 6.3 A Plan View of the Leases and Claims, Prairie Creek Property 18 Figure 6.4 Mineralized Showings and Typical Assay Grades, Prairie Creek Property 18 Figure 6.5 An Aerial View of the Prairie Creek Mine Site, with Some Key Features Highlighted 25 Figure 6.6 A Surface Plan Detailing Water Courses and Water Sampling Locations At and Near the Prairie Creek Mine Site 25 Figure 7.1 The Existing Airstrip, Prairie Creek Mine 32 Figure 7.2 A Generalized Plan of the Liard Highway to Prairie Creek Winter Road and Proposed All-Weather Road 33 Figure 7.3 An Aerial View of a Portion of the Liard Highway to Prairie Creek Winter Road 33 Figure 7.4 A Surface Facilities Site Plan 35 Figure 7.5 The Mine Site Administration Building 35 Figure 7.6 The Mine Site Office Facility 35 Figure 7.7 The Mine Site Accommodation Facilities with the Administration Block and Processing Plant in the Background 36 Figure 7.8 An Internal View of One of the Two Mine Site Work Shop Facilities 36 Figure 7.9 The Mine Site Tank Farm 36 . x MINEFILL SERVICES, INC. PRAIRIE CREEK MINE List of Figures continued…. Page Figure 7.10 The Processing Plant Complex, including the Covered Mill Feed Conveyor that extends from the Mill Feed Tipping Point Located Adjacentto the 870 metre Level Portal 37 Figure 7.11 A General View of the Interior of the Prairie Creek Processing Plant 38 Figure 7.12 A Main Zone Longitudinal Section Showing the Existing Mine Development 39 Figure 7.13 The 870 Metre Level Portal and a Single Boom Drilling Jumbo 40 Figure 7.14 A General View of the 870 Metre Level Portal Area 40 Figure 7.15 The Waste Tipping Point at the 870 Metre Level Portal 41 Figure 7.16 The Mine Site Surface Equipment Park, where Various Earthmoving Equipment is Kept 42 Figure 7.17 An Underground Scoop Tram, Prairie Creek Mine 43 Figure 7.18 An Articulated Truck and Front-End Loader, Prairie Creek Mine 43 Figure 9.1 A Property Geology Plan 54 Figure 9.2 A Main Zone Geology Plan 56 Figure 9.3 A Typical Main Zone Geology Section (Section 50,325N) Showing the Developed Vein- and Stratabound-Type Mineralized Occurrences 57 Figure 11.1 Prairie Creek Property Claims, Leases and Surface Mineralized Showings 60 Figure 13.1 Surface Drilling at the Prairie Creek Project Site, Using a Skid Mounted Drill 73 Figure 15.1 Prepared Sample Bags and a Labelled Sample Sack, Prairie Creek Mine 77 Figure 15.2 Stored Mineralized Drillcore Intersections, Prairie Creek Mine 78 Figure 15.3 A General View of Some of the Core Box Racks Where Un-Mineralized Drillcore Intersections are Stored, Prairie Creek Mine 78 Figure 15.4 Color-Coded Scatter Plots, Linear Regression Lines and Functions for Combined Assay Results versus Measured SG Values, 54 Pulp Samples, Prairie Creek Stratabound Mineralized Material 83 Figure 15.5 Scatter Plot, Linear and Exponential Regression Lines and Functions for Combined Lead + Iron Assay Results versus Measured SG Values, 54 Pulp Samples, Prairie Creek Stratabound Mineralized Material 83 Figure 15.6 Scatter Plot, Linear and Exponential Regression Lines and Functions for Combined Lead + Zinc + Iron Assay Results versus Measured SG Values, 54 Pulp Samples, Prairie Creek Stratabound Mineralized Material 84 xi MINEFILL SERVICES, INC. PRAIRIE CREEK MINE List of Figures continued…. Page Figure 15.7 Scatter Plot of Linear and Exponential Regression SG Results versus Measured SG Values, Combined Lead + Zinc + Iron Assay Result Data Sub-Set, 54 Pulp Samples, Prairie Creek Stratabound Mineralized Material 84 Figure 18.1 A Summary of the Phase 4 Process Flowsheet, Prairie Creek Mine 97 Figure 19.1 Silver Composites Histogram Plot, Main Quartz Vein Material 100 Figure 19.2 Silver Composites Histogram Plot, Main Zone Stockwork Material 101 Figure 19.3 Silver Composites Histogram Plot, Main Zone Stratabound Material 101 Figure 19.4 Copper Composites Histogram Plot, Main Quartz Vein Material 102 Figure 19.5 Copper Composites Histogram Plot, Main Zone Stockwork Material 103 Figure 19.6 Copper Composites Histogram Plot, Main Zone Stratabound Material 104 Figure 19.7 Lead Composites Histogram Plot, Main Quartz Vein Material 105 Figure 19.8 Lead Composites Histogram Plot, Main Zone Stockwork Material 105 Figure 19.9 Lead Composites Histogram Plot, Main Zone Stratabound Material 106 Figure 19.10 Zinc Composites Histogram Plot, Main Quartz Vein Material 107 Figure 19.11 Zinc Composites Histogram Plot, Main Zone Stockwork Material 108 Figure 19.12 Zinc Composites Histogram Plot, Main Zone Stratabound Material 108 Figure 19.13 Solid Models of Main Zone Mineralization, Looking West 109 Figure 19.14 Solid Models of Main Zone Mineralization, Looking East 109 Figure 19.15 Solid Models of Main Zone Mineralization, Looking Vertically Downwards 110 Figure 19.16 Solid Models of Main Zone Mineralization, Looking Northwest 110 Figure 19.17 Variogram Plot for Silver – Main Quartz Vein Material 112 Figure 19.18 Variogram Plot for Copper – Main Quartz Vein Material 112 Figure 19.19 Variogram Plot for Lead – Main Quartz Vein Material 112 Figure 19.20 Variogram Plot for Zinc – Main Quartz Vein Material 113 Figure 19.21 Variogram Plot for Silver – Main Zone Stratabound Material 114 Figure 19.22 Variogram Plot for Lead – Main Zone Stratabound Material 114 Figure 19.23 Variogram Plot for Zinc – Main Zone Stratabound Material 114 Figure 19.24 Distribution of Main Quartz Vein Resources, by Resource Classification 126 Figure 19.25 Distribution of Stratabound Resources, by Resource Classification 127 xii NOMENCLATURE AND ABBREVIATIONS Abbreviation Unit or Description Ag silver amsl above mean sea level EA Environmental Assessment C$ Canadian Dollars Cu copper g gram g/t grams per tonne ha hectare km kilometre m metre mL metre Level (mine development) Mt million tonnes mm micron oz/t Troy ounces per tonne oz/ton Troy ounces per short ton Pb lead ppm parts per million % percent SG specific gravity stpd short tons per day t tonne (metric) tpa tonnes per annum tpd tonnes per day US$ United States Dollars Zn zinc All dollar figures are in Canadian Dollars (C$), unless otherwise stated. xiii MINEFILL SERVICES, INC. PRAIRIE CREEK MINE 3 EXECUTIVE SUMMARY Canadian Zinc Corporation (the “Company”) is the 100 percent owner of the Prairie Creek mine (the “Mine”) that is located in Northwest Territories, Canada, some 550 kilometres west of Yellowknife.The Prairie Creek Property (the “Property”) consists of two surface leases, eight mining leases and ten mineral claims.The Property assets include the Mine, a processing plant, various earth moving and mining equipment, various mine- and plant-related surface infrastructure (Figure 3.1) and numerous mineralized occurrences that are at various stages of exploration and development. Figure 3.1 – The Prairie Creek Mine Site 3.1 Prairie Creek Mine The Mine was developed and the processing plant and surface infrastructure were built in the early 1980s, at a cost of C$64 million (1982 money), to exploit a high-grade, silver-copper-lead-zinc vein deposit that has been the focus of exploration since the early 1900s.The operations were engineered and fully permitted to produce and process mineralized vein material at a rate of 1,000 tons per day.The 1982/83 fall in metal prices necessitated closure of the mine prior to production, which closure led to a change of ownership and eventually to the Company’s involvement in 1992, when the Company was called San Andreas Resources Corporation. 3.1.1 Production Although fully permitted in 1982 (since lapsed), the Mine has never achieved full production and neither the processing plant (that was 90 percent complete on mine closure in 1982) nor the 1.5 million ton capacity tailings impoundment have ever been used.Approximately 40,000 tons of Main Zone vein material was, however, extracted from underground in 1981/82, which material is currently stockpiled next to the processing plant.The primary objectives of the Company are to rehabilitate, upgrade and modernize the Mine, inclusive of the processing plant and tailings impoundment, so as to bring it into production at the earliest opportunity. 3.1.2 Permitting The Company has secured a number of Permits and Licenses that together allow it to carry out planned surface exploration, underground development and metallurgical test work, which in turn has enabled completion of the NI 43-101 compliant resource estimates presented in this 1 MINEFILL SERVICES, INC. PRAIRIE CREEK MINE Technical Report.The Permits and Licenses will also enable the completion of a feasibility study.Rehabilitation, upgrading and modernization of the mill and other infrastructure may also be carried out in preparation for mine production. A Class A Water License is required for the operation of the mine and mill, which would allow: · underground mineral extraction (to a maximum allowable rate); · extraction of water from the Prairie Creek Valley aquifer (to a maximum daily allowance); · production of lead and zinc concentrates and the on-site disposal of tailings (to stated environmental standards); and · the discharge of process effluent to Prairie Creek (to stated environmental standards). A Project Description Report (“PDA”) in support of the Class A License application was prepared by the Company during 2007.At the time of writing (September 2007) the PDA was being reviewed by and discussed with various government bodies and regulatory agencies. 3.1.3 Access The Company received a Land Use Permit, from the Mackenzie Valley Land and Water Board, to re-establish the former winter road that was first established in the early 1980s.Since receiving the main permit the Company has applied for a Class B Water License and is seeking Department of Fisheries authorization to undertake various reconstruction and repair works on the winter road from the Liard Highway to the Mine Site.The Company is currently assessing the benefits of a winter road versus an all-weather access road. Current Mine Site access is possible by (small) charter aircraft only.An airstrip, that was developed in the early 1980s, is located about one kilometre to the north of the Mine Site. 3.1.4 Rights The Prairie Creek mine site (the “Mine Site”) is located in the Mackenzie Valley, within the watershed of the Naha Dehé (the “South Nahanni River”), approximately 48 kilometres upstream of the point where Prairie Creek joins the South Nahanni River.The current boundary of the Nahanni National Park Reserve is approximately 32 kilometres downstream of the Mine. Parks Canada has been on record for many years as wishing to expand the current boundaries of Nahanni National Park Reserve, including the South Nahanni River, to protect their ecological integrity.A proposed expansion of Nahanni National Park Reserve was announced publicly on August 08, 2007; the boundaries of the proposed expanded park area have not yet been finalized (September 2007). The Company has been involved in co-operative discussions with Parks Canada as regards the park expansion plans.The Company has been assured by Parks Canada that the final boundaries will include neither the Mine Site nor the access road to the Mine (see the Company’s news release dated August 08, 2007).The Company has been assured by the Government of Canada that the proposed park expansion will not compromise existing mining and access rights with regard to the Mine and that the existing mining and access rights will be respected and protected (see the Company’s news release dated August 08, 2 MINEFILL SERVICES, INC. PRAIRIE CREEK MINE 3.2 Mineralization Three main styles of base metal mineralization have been identified on the Property:hydrothermal quartz vein mineralization (sulphide with secondary oxide), stratabound sulphides and MississippiValley type sulphides.Quartz vein mineralization occurs in a north-south trending, 16 kilometre long corridor in the southern portion of the Property where thirteen mineralized vein occurrences are exposed on surface.The Mine, as well as the processing plant and related surface infrastructure, are centered on the so-called Main Zone area where the vein deposit has been extensively explored.The Main Quartz Vein remains open to both the south and north of the Main Zone area.Preliminary analysis suggests that the vein mineralization might occupy a single, continuous structural feature. The Main Zone area contains both vein-type and stratabound mineralization that are dissimilar in both their distribution and mineralization.Minor hydrothermal vein stockwork-type mineralization is locally developed in association with the Main Zone vein deposit.Stockwork and stratabound mineralization is not exposed on surface. Six Mississippi Valley type mineralized showings have been identified in the northern part of the Property, in areas remote from the Mine Site and over a distance of some ten kilometres.They are not considered in this Technical Report, beyond outline descriptions of their geological context and contained mineralization. 3.3 Exploration Activity Limited exploration drilling had been undertaken prior to the Company’s initial involvement with the Project in 1992.Exploration effort was instead concentrated on underground vein drifting and channel sampling.The Company has been involved with semi-continuous exploration activity across the Property since 1992.Up to the data cut-off date for this Technical Report of September 01, 2007, the Company had completed 159 surface exploration diamond drillholes (48,108 metres) and 41 underground exploration diamond drillholes (8,217 metres). The main focus of exploration and underground development work to date (September 2007) has been on Main Zone mineralization. The secondary focus of exploration and underground development work has been on Zone 7 and especially Zone 8 mineralization, which showings are approximately 3.5 kilometres and five kilometres to the south of the Main Zone, respectively.Although high-grade mineralization has consistently been identified, Zone 7 and Zone 8 material is not considered in detail in this Technical Report, not least because additional exploration work is required before the potential resources can formally be estimated. 3.4 Historical Resource Estimates A number of historical mineral resource and reserve estimates have been compiled and reported for the Main Zone deposits.It is apparent from consideration of the various resource and reserve 3 MINEFILL SERVICES, INC. PRAIRIE CREEK MINE statements that they consistently reflect a high-grade, silver-copper-lead-zinc, vein-type deposit.In the opinion of the author of this Technical report, none of the historical resource estimates are NI 43-101 compliant. 3.5 Current Resource Estimates MineFill completed mineral resource estimates for Main Zone mineralization, as part of the investigations reported here (Table 3.1).The resources were estimated in accordance to the definitions stated in the Canadian Institute of Mining and Metallurgy and Petroleum Standards on Mineral Resources and Mineral Reserves adopted by the CIM Council on November 14, 2000 (CIMM 2000).The estimation procedure included the following tasks: · verification of entered assay data in an Excel database, from original assay certificates; · importation of the assay data into SURPAC; · estimation of mineral resources using a block modeling technique; and · classification of mineral resources using a statistical confidence method. Table 3.1 Summary of MineFill’s September 2007, Main Zone Mineral Resource Estimations (CIMM, 2000), by Resource Category Zone Classification Tonnes Ag (g/t) Cu (%) Pb (%) Zn (%) Main Quartz Vein Measured 938,624 211.89 0.465 11.63 13.11 Indicated 2,944,862 212.39 0.472 12.67 11.16 Measured + Indicated 3,883,486 212.27 0.470 12.41 11.63 Inferred 5,516,297 215.53 0.516 11.46 13.55 Stockwork Indicated 682,165 50.15 0.112 2.68 5.85 Inferred 4,045 51.31 0.126 2.51 5.54 Stratabound Measured 611,417 67.6 - 6.68 10.85 Indicated 663,261 62.0 - 5.53 10.15 Measured + Indicated 1,274,678 64.7 - 6.08 10.49 Inferred 21,234 55.7 - 5.65 10.49 Combined Measured 1,550,041 154.9 0.282 9.67 12.22 Indicated 4,290,288 163.3 0.342 9.98 10.16 Measured + Indicated 5,840,329 161.1 0.326 9.89 10.71 Inferred 5,541,576 214.8 0.514 11.43 13.54 Note: copper grades for stratabound material were not estimated due to the consistently low to negligible assay grades reported in the available database The resource estimates summarized on Table 3.1 relied on underground channel sample, surface drillcore and underground drillcore data collected by the Company since 1992.The 1992 to 1998 assay database was verified by MRDI, as part of their 1998 resource estimate program. MineFill verified the 2001 to July 2007 assay database.Only those assays that were deemed verified were used for purposes of resource estimation. 4 MINEFILL SERVICES, INC. PRAIRIE CREEK MINE 3.5.1 Assay Statistics To facilitate grade estimation and statistical analysis, drillhole samples were composited for Main Quartz Vein, stockwork and stratabound mineralization.Separate analyses were carried out for silver, copper, lead, zinc and specific gravity.All composites were confined to the respective mineralized zones.Those for the Main Quartz Vein were composited over the entire vein intercepts, whereas composites created for stockwork and stratabound mineralization were created using a best-fit method,with a specified composite length of two metres. 3.5.2 Mineralized Domain Boundaries The Company provided MineFill with solids that outlined the three types of Main Zone mineralization (vein, stockwork and stratabound).Their basis was in the Company’s geological database that contained both surface and underground drillholes and channel samples.MineFill verified the solids against the database and found that the solids created were representative of the mineralized zones. Figures 3.2 and 3.3 illustrate the distributions and geometries of the mineralized solids.Main Quartz Vein, stockwork and stratabound mineralization are colored shades of BROWN, REDand BLUE, respectively. Figure 3.2 - Solid Models of Main Zone Mineralization, Looking West Figure 3.3 - Solid Models of Main Zone Mineralization, Looking Vertically Downwards 5 MINEFILL SERVICES, INC. PRAIRIE CREEK MINE 3.5.3 Variogram Modeling Variography was performed on the composite data for the Main Quartz Vein mineralized solid.
